EU 2020 - Follow-up of the informal European Council of 11 February 2010 (debate)
The next item is the debate on the statement of the Council and the Commission: EU 2020 - Follow-up of the informal European Council of 11 February 2010
President Van Rompuy, as this is your first speech in the plenary session of the European Parliament, we agreed that it could be slightly longer. President Van Rompuy would like to present to this House his points of view on other issues, on institutional issues, at the beginning of his term of office. Perhaps 15 to 20 minutes will be enough for you?
President of the European Council. - Mr President, I am delighted to have this opportunity to take part in a debate with you not only to report on the informal meeting of the Heads of State or Government of two weeks ago - it was, after all, an informal meeting, with no formal conclusions to report - but also to take this opportunity to meet with you early in my mandate. Had I waited until the first formal opportunity to report on a European Council taking place at the end of March, I would not have come before this Parliament before the end of April, some five months after my designation as President of the European Council. Let me therefore take this opportunity to lay out how I see my role and function. I shall spend a few minutes on this so as not to have to return to this on future occasions.
There has, of course, always been a Presidency of the European Council; not the same thing as the 'President of Europe', as some media put it. So what has changed? Three small things, but which will, together and over time, have the potential to make a significant difference.
First is the element of continuity: past presidents changed every six months; that is, after every second or third meeting. There was little opportunity to develop a long-term strategy. Our partners in third countries were bemused at having to meet a different Head of Government every time they had a summit with the European Union. Greater continuity is fundamental to building relationships and carrying out a serious task.
Second is the full-time nature of the job; previous presidents had to simultaneously manage their own national governments. This meant that, at best, they could only deal half-time with European affairs. By creating a full-time post dedicated to the running of the European Council and its follow-up, including external representation, the European Council now has a better chance to play its role within the European institutional system.
Third is the fact that Heads of State or Government now choose who they want to hold this position rather than it happening haphazardly from an arbitrary rotation system. I hope this, too, augurs well for the support that the President can count on.
These three changes are all pragmatic improvements to the previous institutional architecture but, taken together with the fact that the European Council now becomes an institution in its own right, they give the European Council a better chance of fulfilling its task under the treaties of '[defining] the general political directions and priorities [of the Union]'.
Some commentators have seen a great deal more in this role; others have seen less. On the one hand, some consider the Presidency of the European Council to be a sort of président in the manner of an executive Head of State, as in, for instance, France. Others, on the other hand, see it as the mere chairmanship of the meeting of the Heads of Government. In reality, it is neither. It is certainly not a President and not with executive powers in its own right. The incumbent must express the views of the collective Heads of State or Government. On the other hand, the role is not merely one of being a chairman, giving the floor to one or another member of the European Council to speak during its meetings. The task of preparing and then following up its meetings, and representing the Union externally - for instance, along with the President of the Commission at the G20 Summit - and the role as a bridge between the national capitals and institutions clearly go beyond the task of merely chairing meetings.
The role of permanent President is to enhance a shared sense of direction: nothing more, nothing less. Where are we going? How to deal with our neighbours? Who are our main strategic partners in the world? Where do we want to be in 10 or 20 years' time? These are vital issues.
As regards my relationship with the European Parliament, the treaty is quite brief on this: it simply requires that I report to you 'after [...] meetings of the European Council'. That means a minimum of four times a year, though in most years, that is more likely to be five or six and may, in the future, rise to 10. It will not be long before many of you will be fed up with the sight of me! I will continue to multiply other usual contacts with Members of Parliament, such as the meetings I have begun with leaders of groups and the monthly meeting I have with the President of Parliament.
Indeed, my role should not be confused with that of the President of the Commission. Mr Barroso chairs an executive that is elected by and is accountable to the European Parliament. It submits legislative and budgetary proposals to you, I do not do so. The Commission President has an intimate day-to-day contact with the European Parliament, not least working on those legislative and budgetary proposals. My task is, rather, to ensure that the Heads of State or Government can collectively agree on an overall strategy for the European Union, both as regards its internal development and in terms of its external relations. I have a weekly meeting with President Barroso. We are both acutely aware of the need to avoid any conflicts of competence or misunderstandings as to who is responsible for what. Public opinion and third countries may well find it difficult to grasp the difference between the President of the Commission and the President of the European Council; I am very confident that we are on the right track.
In this context, it is also important to remember that I am President of the European Council and not of the Council of Ministers; these are two separate institutions. The ordinary Council, which is the other branch of the legislature with the European Parliament, will still be chaired by a Presidency that continues to rotate every six months among the Member States. Only in the configuration of foreign affairs where it coordinates executive power does it have a permanent president in the form of Catherine Ashton, Vice-President of the Commission and High Representative for Foreign Policy.
I pause at this point to pay tribute to the work being done by Catherine Ashton. In facing up to multiple challenges in the field of foreign affairs and security and in preparing the External Action Service, she deserves our support. It will be my privilege to work closely with her in representing the Union externally.
Let me just say a few words about the European Council itself.
The first formal meeting under my chairmanship will take place at the end of next month. We did, however, have a useful informal gathering of Heads of State or Government earlier this month at the Bibliothèque Solvay, just a few hundred metres from here. Whether it was because of the more intimate surroundings of the library or the physical proximity of Parliament, our discussions were fruitful.
As I said, I cannot report any formal conclusions to you from an informal meeting. At most, I can share with you my own personal conclusions from the discussions which I have set out in a letter to the members of the European Council and which I know has been circulated within Parliament. My aim with this informal Council was mainly to prepare our future deliberations on the issue of how to improve Europe's economic performance as we exit the immediate economic crisis. This involves looking at our targets and ambitions - and we have a very useful paper from Commission President Barroso on this - but also how to improve our governance of these issues. How we go about managing our integrated European economy - the world's largest market - in order to improve our economic performance is one of the central questions facing the European Union.
Our initial exchange of views on this involved looking at how we set targets, how we follow them up, how we evaluate results. It is in large part about coordinating the exercise of national competences whilst making full use of the European Union competences and instruments available. It is therefore a task to which the European Council is eminently suited. At the Solvay meeting, all members of the European Council agreed that we need better, more focused economic coordination in the Union, both for major economic policy - certainly in the euro area - and for micro-economic policy. A lot of this is very technical, but let us just take the idea of bringing down the number of common economic objectives to concentrate on four or five. These objectives should be quantifiable and divisible in national set objectives; it makes no sense to have scoreboards on, say, 65 different sets of data.
Moreover, all members of the European Council are willing to take more responsibility in a common European strategy for growth and jobs. Such personal involvement is indispensable; we need to go from paper recommendations to real-life commitment. I was glad to find such a level of ambition around the table. Whether you want to call it better coordination, better governance, or even a gouvernement économique, the key is the common commitment to success.
We also had a quick discussion on how to better implement Europe's actions in the reconstruction of Haiti; we want to take this discussion further with an eye to better implementing Article 214 of the Treaty on the coordination of humanitarian aid. A discussion on how Europe should respond strategically to the Copenhagen conference on climate change will be pursued at the next European Council. Unexpectedly, of course, there was a discussion on the situation in Greece. I took it upon myself to ensure that this was handled in the European Union's institutional framework and not outside it, and that the agreement reached met with the approval of all 27 Heads of State or Government as well as the President of the Commission and the President of the European Central Bank. This degree of consensus was a message about Greece's acceptance of its responsibility to cut its deficit in a credible way and of our solidarity with it if needed. I very much look forward to hearing your views on all these matters, not least on how we can face all the challenges facing our Union.
I can assure you that I have one overriding goal for the coming years; to ensure that our Union is on track to be strong enough internally to maintain our own social model and externally to defend our interests and project our values. I think that all European institutions can, and must, work together for those goals.
(Applause)
President of the Commission. - Mr President, let me first of all congratulate President Van Rompuy on what was a very good informal European Council for the first time under his chairmanship.
After reaching agreement among all of us on an important statement on Greece, we discussed the Europe 2020 strategy - a strategy for sustainable growth and employment. I had the opportunity to focus on the substantive policy issues we are facing, on the challenges, and on the lines which the Commission will formally propose next Wednesday.
Before the crisis, the European economy was making progress: we saw 18 million new jobs and a more dynamic business environment. However, these gains have been wiped out by the financial crisis and its impact on many of our areas of activity: a 4% fall in GDP in a single year, unemployment shooting up to 10%, a huge hit to our prosperity, a real threat to our societies. At the same time, the task is getting tougher: we have an ageing population, a growing productivity gap with our competitors, and failings in education and research. However, we also have many strengths: we have the world's biggest market economy; we have the single market; we have the euro area. All this has proved to be an important asset in the crisis.
But today, Europe faces a very important choice; I would say a defining choice for future generations. Hoping for a return of the good old days is no option. One option is limited change - the lowest common denominator which brings some reform and some growth. But we could never get back what we lost in the crisis. This option would result in a Europe which is second class in the new global order. Minimal changes, some kind of adaptations.
I believe we can and must be more ambitious. We can aspire to an economic strategy that puts Europe on the path to competitiveness and that can create millions of new jobs. But this cannot be done by half measures and incremental change. We need to instil a sense of urgency, a recognition that business as usual will not protect our European way of life and will not defend our social models. On the contrary. Those social models will be put at risk if we do not adapt to a much more challenging global environment.
This requires a joint effort. We need the Member States; we need the European institutions; we need stakeholders and society at large; and we need specifically the active involvement and support of this Parliament, the European Parliament, for shaping this strategy and for communicating it to the people.
Next week, the Commission will set out the key elements of the strategy that it will formally propose to the European institutions. It will centre on three priorities: smart growth, inclusive growth, sustainable growth.
First, the core driver of growth must be knowledge; knowledge and innovation that produces tomorrow's ideas, tomorrow's skills, tomorrow's technologies. Second, to keep in force our European model of society, we need to deliver more jobs. Our goal must be healthy, prosperous, secure societies, where everyone feels they can play their part. That means giving people jobs and skills and it means tackling the scourge of poverty head on. The problem of poverty is not only a national problem; it is a problem for which we need a common European response.
Our social market economy must be hardwired to seize the opportunities of the future. I am talking about sustainable growth, recognising the importance of tackling climate change, recognising the pressure on resources. With this, I mean a competitive economy, deepening the internal market, creating better conditions for investment - especially for SMEs - a European economy able to hold its own in a globalised market place.
These priorities are not unfamiliar. But the fact that we have not yet succeeded in realising these goals makes them more important, not less. Where we need to make a radical change is not in our prescription of what the European economy needs, but in our approach on how to make it happen.
What do we need in order to succeed? Firstly, the strategy must be comprehensive. We cannot have a pick-and-mix strategy allowing everyone to do the easy parts, the feel-good things, and leave the real challenges to the others. There are still many issues: when I think about completing the single market, about the quality of our taxation systems, about the way we spend money at a time of intense pressure on public finances, to name but a few.
Secondly, our strategy must engage all parts of our societies. We will not succeed in putting European society on the right track for the future if this comes at the cost of social conflict. That is why a proactive approach to creating jobs and addressing the scourge of poverty are essential. It is also why we have been wise to reform financial markets. We want a strong financial sector able to finance innovation and help businesses to grow: one which acknowledges its broader responsibilities to society and governments which came to its aid at the time of need; one which accepts that effective supervision at European level is necessary today.
Thirdly, we must not confuse having an overall vision for the European economy with the question of 'who does what?'. It should not be a question of a debate on competences. What we have to see is the added value of a European approach. It is quite evident at a time of globalisation, when we need to discuss with America, with China, with Russia, with others, that there is added value in a common approach; for instance, in the G20, an initiative that was in fact launched by the European Union during the French Presidency by the President of France and myself, when we proposed to the American President to accept those summits. It is indeed necessary to recognise that we have greater influence if we act together. It makes no sense to recognise global interdependence and to reject European interdependence. That is why we need to act together.
Still, a lot of action will have to come at national level. Of course, there are national responsibilities which we expect to be addressed mainly by governments, but we also expect governments to commit sincerely to a European approach. The European approach is necessary, not to bring back powers in Brussels - this is not our intention at all - but to help the indispensable reforms in our societies so that they can bring more prosperity, more well-being to our citizens.
We will only succeed if we are ready to work together, not against each other, and therefore we need credible ownership at all levels. We need strong and true coordination in the economic field. The Lisbon Treaty gives us these instruments and we will use them.
In this European Council, I saw awareness of this problem. I can compare the discussions this time with the discussions five years ago when we were discussing the Lisbon Strategy. Let me tell you very frankly and very openly that I saw among Heads of State or Government much more awareness of the need to act together and also of the external constraints on the European economy. I sincerely hope that this time, narrow national interests will not again resist the need for closer coordination and an effective system of European governance.
We also need significant European Union level flagship measures to typify what we are trying to achieve: some concrete plans. We are going to present some of them: projects like an Innovation Plan, a new skills programme, a proper industrial policy, a digital agenda, green technologies, and a specific plan or action against poverty; projects that have a value, an impact in themselves; projects that show why Europe provides part of the solution and which show that the European Union is not just talking, it is acting.
Let me finish by calling upon you, the European Parliament, to show your strong support for these projects as legislator, as budgetary authority and as champion of European action in every corner of the European Union.
Mr President, Mr Van Rompuy, Mr Barroso, ladies and gentlemen, the European Council of 11 February was the first to be convened and presided over by Mr Van Rompuy, whom I would like to welcome on his first appearance in the plenary session of the European Parliament.
Mr Van Rompuy, the Group of the European People's Party (Christian Democrats) expects a lot of you. I welcome the positive and pragmatic spirit of your speeches since your nomination, and I appreciate the tone that you want to set in the European Council, but I expect you and the Council of Ministers to be aware that with the Treaty of Lisbon, your relations with us, the MEPs, have changed. We are equal decision makers, and that has not only legal consequences, but political ones as well.
Now I would like to come to the substance of the debates of 11 February, which is, of course, the 2020 strategy, but it is also the euro and economic and budgetary policy, since speculation against the Greek debt and the euro were certainly unexpected guests in the Solvay library.
I would like to put the following question: is the weakening of our common currency solely due to the Greek crisis, or is the euro the target of direct attacks by those who are unhappy about its power and that of the Member States involved?
Secondly, are we going to wait until the situation in certain euro area countries deteriorates before we react, as we did with Greece? If not, what plans are there to put things right in the countries most at risk? A question for you there, President Van Rompuy.
I ask these questions because, while I am happy with the solidarity measures taken on 11 February, I seriously doubt whether we Europeans are really on top of the situation. What is the situation, if not the fact that the Greek warning has shown the extent to which we must take courageous decisions to finally make sure that our currency, the euro, reflects the political power behind it?
Of course, we talk a great deal, we talk about economic governance, we also talk about monetary governance, but we could make matters a great deal simpler and certainly more effective if we devised and implemented real budgetary coordination of the euro area members. The former French Prime Minister, Edouard Balladur, has himself recently recognised the need to abandon sovereignty in some areas - something that is not easy for a Frenchman - and has spoken in favour of the national budgets of the euro area States being approved by the Eurogroup even before being submitted to the national parliaments.
I would like to take up this bold idea, and I ask the European Council to consider it and to analyse it seriously. By properly coordinating their budgets, the euro area States would acquire unprecedented influence and room for manoeuvre. This power would mean that they have a strong influence on the development of new global regulations, but it would also demand that the European forces unite within the international financial organisations, where the euro must speak with one voice.
Let me cite a striking example - which was mentioned by Mr Barroso I believe - that of the IMF, where the voting rights are calculated according to the economic weight of the states. With these criteria, the United States enjoys 16.7% of the voting rights, Japan 6%, China 3.6% and the six founding members of the European Union 18.49%. However, if they presented a united front to the IMF, the euro area countries would represent 23% of the votes, and all the countries of the European Union, still united, would represent 32% of the votes, that is to say, twice as many as the United States.
Presidents, ladies and gentlemen, that is the reality of the balance of power in the world. However, because it is still divided, Europe is unable to punch its full weight. Can we tolerate this any more? The PPE Group does not think so. It is time, President Van Rompuy, for the euro area countries to open their eyes to this state of affairs and to learn from it. They would then be prepared for what they will soon have to do out of necessity, namely, truly unite instead of clinging to this facade of economic sovereignty, which is nothing but a dangerous pretence.
on behalf of the S&D Group. - Mr President, since the start of the economic and social crisis, over seven million people have joined the unemployment lines in Europe. By the end of this year, it is quite likely that over 25 million people will be unemployed. The good health of our economies and public finances, which we have striven so hard to put in order since the early 1990s, has been ruined in less than two years. Despite costly recovery measures, all we have managed to avoid so far is a complete collapse of the system.
Economic growth remains extremely weak, and many people have lost faith in the idea of an early recovery. Fears for the future trouble our societies, inequalities of all kinds have widened and some of our Member States are in desperate need of EU-wide solidarity and protection, having become the targets of ruthless and uncontrolled speculation. The crisis has gravely undermined Europe's global competitiveness and weakened its political influence.
That is the gloomy landscape in which Europe now needs to reinvent its future in order to safeguard its model of economic and social development.
President Barroso, you are going to be asking the Spring Council where we want Europe to be in 2020. That is a very important question, but can we afford to argue about the distant future without first providing an answer to those millions of Europeans who are now feeling the impact of the crisis on their lives and who worry what will happen to their lives tomorrow - will they have a job; will they have the prospect of finding a new job? What answers can you give them?
I cannot go back to my region tomorrow and tell my people that they do not need to worry, that we have a plan for 2020. I need to answer their immediate worries and fears, and I want to be able to tell them that they will be able to keep their jobs, that new jobs will soon start to be created and that these jobs will be decent jobs with decent salaries.
At the moment, the only medium-term policy agenda is that set down by the European Council in December: the consolidation of public finances. By 2011, Member States are expected to start consolidation to bring their public deficits within the 3% limit within two years. At the same time, unemployment will still be rising; growth will be too weak to bring unemployment down.
There are other ways to pull Europe out of the crisis: putting people at the heart of our policy agenda and especially those who have been most hit by the crisis. I would urge President Van Rompuy and President Barroso to reconsider the nature of the so-called exit strategy. Europe should choose a morally decent way out of this crisis: a human way based on our fundamental values - which actually is also a smarter way in economic terms.
This will not be the case if macro-economic policy is totally focused on rapid consolidation. That would mean cuts in public investment, in education and training, in social and in health services. Consolidation cannot be achieved through tax rises alone. Europe's growth potential would suffer even more than it already has and, as a result, the recovery would be extremely slow and a large share of the current unemployed would become long-term unemployed.
Europeans deserve a more balanced and socially responsible policy approach. We believe this approach should involve an 'entry strategy' into the labour market, which should form an integral part of the 2020 strategy and constitute its roadmap for the years up to 2015.
It should combine the macro-economic policy agenda with structural policies in the economic, social and environmental fields to aim at the creation of at least five million net new jobs by 2015, particularly in the green economy. The European Council should state this intention clearly at the March summit as a key objective of the new strategy.
Proper economic policy coordination reaching well beyond the policing role of the stability pact should ensure that gradual fiscal consolidation in the different Member States is combined with the preservation of key public spending in growth areas and key social policies.
This will demand a political leap in thinking with regard to Europe's - and, in particular, the eurozone's - economic governance.
The March or June summit should give a mandate to its president, in close cooperation with the Commission, to submit an ambitious plan for the strengthening of economic governance in the EU for decision by the December 2010 Council.
We need to challenge the old way of doing things if we want to learn lessons from the current crisis and make it history as soon as possible. This is a chance to make Europe relevant to people and not just to markets. This can only become a reality if the 2020 strategy is indeed about people and about jobs - in other words, if it incorporates an ambitious social and decent-jobs agenda.
In the name of my group, I urge you to do all you can to put people, and not least, the most vulnerable people, at the heart of the European project.
on behalf of the ALDE Group. - Mr President, first of all, let me come directly to what I would call the most urgent problem today. We can talk about 2020, but we have a more urgent problem today: the eurozone and Greece. We have to find solutions to that.
I think we, the European Parliament, have to take the initiative in this field. It is important to determine what exactly happened in Greece. Today, we received contradictory information. Greece says that it has given all the information to the European Union and European institutions. At the same time, the European Commission and Eurostat are saying that they did not receive all the necessary information. At the same time the investment banks - Goldman Sachs, Morgan Stanley, Deutsche Bank - are minimising what they have done in the Greece case.
I therefore think it is the task of this Parliament to organise hearings with the relevant committee as quickly as possible, so that we can hear all the parties concerned on this matter and find out exactly what is happening in the case of Greece. We cannot talk about remedies, about solutions, about reforms in the European Union if, first of all, we do not know what really happened in the case of Greece in 2008 and 2009 and before that, and I think it is absolutely necessary that the different parties are heard by this Parliament.
The second point is that we also have to tackle the problem of the Greek debt. I think there is only one good solution to that. Yesterday, I read the article by George Soros in the Financial Times on the matter, and a few days ago I read the article by Joschka Fischer in the German press. He is saying what many people are saying: the best solution to the Greek debt is a European solution - euro obligations, or a European monetary fund, without any costs to the European taxpayer, but with a solution for the future. I think it is also the task of this Parliament to ask the Commission and the Council to reflect on that possibility and to go beyond the national interests of the current Member States of the European Union to examine this possibility.
Thirdly, I think the most important part of this debate is, naturally, what to do about 2020. I think Greece is a very good example of what went wrong with the Lisbon Strategy. The Lisbon Strategy was too weak; the gap between the German economy and the Greek economy widened over the last 10 years: it became bigger, not smaller, after the Lisbon Strategy. What we need - and it is the first decision to be taken by the Commission and the European Council - is to recognise that the open coordination method was not a good method; it was too weak a method. We need a bolder instrument inside the European Union. This bolder instrument is economic governance inside the European Union.
Mr Barroso, I hope that in a few days' time, at the beginning of March - I think it is 3 March - you come forward with a paper on this. I hope it will include a bolder strategy than the things that were concluded or not concluded at the informal summit. It is still an intergovernmental, open-coordination method. They make it a little bit better, a little bit faster, but at the end, it continues to be an open coordination method based on intergovernmentalism. What we ask from you is to take the lead on that, on this economic policy and on this economic governance, and to come forward, together with Olli Rehn, with a bold proposal to have economic governance inside the European Union. It is nonsense to have monetary union on the one hand and not to have an economic and social and political union on the other. The problems with Greece are proof of that.
(Applause)
I think this is a time when we can expect something bold from the Commission, and I hope that on 3 March, the Commission will propose a document that is far more ambitious than the - in my view - disappointing conclusions of the informal summit.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask Mr Verhofstadt this question: are you advocating that countries which are not in the eurozone should bail out countries which are in the eurozone? Is that what you are advocating?
on behalf of the ALDE Group. - Maybe it will be necessary in the near future to bale out Britain, because I have seen that the fiscal deficit of Britain is even higher than the fiscal deficit of Greece.
(Applause)
The fiscal deficit is, if I am not mistaken, 12.9% of GDP for the moment. So I think what is most important for the moment is that we have a credible strategy towards the eurozone, and I am very sure - maybe not tomorrow but the day after tomorrow - there will come a time when Britain is a member of the eurozone. Be sure.
Mr President, I hope that the British kindergarten will be kind enough to listen for a moment.
(Heckling)
I had intended to start my speech with the EU 2020 strategy, but now I am going to begin by talking about Greece, particularly in light of the intervention from the right of this House. I believe that what is least helpful in the dispute over the situation in, and the prospects for, Greece is an anti-Greek, nationalistic or anti-European attitude. In my opinion, mistakes that have been made for a long time are now being revealed in Greece - often, more comes to light in a crisis than in good times.
I would like to pick up on an issue raised by Mr Verhofstadt. If we do not want anti-European developments, we need to discuss who in Brussels is responsible for allowing these things to be concealed in Greece for so many years - probably even during the entire preparatory period for the monetary union. Mr Barroso, I believe that you have a crucial share of the responsibility in this regard. This, in particular, is something that you need to disclose, because as yet, we have only seen the tip of the iceberg in terms of responsibility and we have not seen the system of irresponsibility that lies beneath it.
Secondly, a lot needs to change in Greece, too. We need to have a - preferably friendly - discussion with Greece about this within the euro area. If this help is necessary - which I think it will be - and if European solidarity needs to be employed once again - and I would not want to rule it out in any way at this point - then Greece needs to make some real changes. There is the excessive public sector, for example. If I am to believe the Greeks with whom I have spoken, 25% of Greek workers are employed in the public sector, and it is not even a good public sector. It is definitely in need of reform.
However, it is not only in terms of expenditure that changes need to be made, as there is clearly something very wrong with the revenue side as well. I think that Mr Papandreou has the right idea with his intention to publish the tax declarations of the high earners in Greece. It is not necessary to buy CDs from Switzerland; there is another way to go about this. This will very quickly shed light on the fact that, in Greece too, the revenue can be considerably improved if tax evasion is ultimately prevented and the people in Greece who are living in the lap of luxury pay their taxes like decent citizens.
My colleague, Mr Giegold, will probably talk more about the Eurobonds later. I would just like to say one sentence about the EU 2020 strategy. Mr Barroso, you made absolutely no mention of the failures of the Lisbon Strategy. I believe that the failure to evaluate the Lisbon Strategy does not bode at all well for the success or possible success of the new strategy. As an integrated strategy, it is, in principle, not bad, but ...
(The President cut off the speaker)
on behalf of the ECR Group. - Mr President, I would like to thank Mr Verhofstadt for reminding us all of the failure of left-wing economic policies in the United Kingdom. We are very grateful for the advice and I hope my colleagues and I will be able to remedy that in the forthcoming general election.
Even before the recent crisis, the economies of Europe were losing ground to our major rivals and competitors. Our growth level was less, our unemployment higher, our relative trading position was in decline and our share of global output falling. We had launched the Lisbon Strategy, but without enough conviction or commitment; unsurprisingly, it has not succeeded. Europe 2020 must not go the same way. I am very pleased that my group was among the first to submit proposals to help with its progress.
We now need to set a new course for our economies. We must recognise that governments do not create productive jobs or raise living standards. Only competitive business and successful entrepreneurs can do that. Our Member States and the institutions of the European Union then need to support them by reducing the burdens they face. We cannot expect to have dynamic economies if we make even greater demands on those who are generating growth and jobs by imposing heavy tax regimes and bureaucratic regulations. We need to encourage more research and development, improved higher education and better vocational training, as President Barroso has just emphasised. The internal market needs to be reinvigorated and extended to new fields.
The stakes could not be higher. For almost three centuries, the strongest economic powers in the world have also been those with the most liberal and the most democratic constitutions; the cause of freedom and economic prosperity have marched together. We are now entering a new era. By the end of this century, considerable economic power may have shifted to states with undemocratic governments. That authoritarian capitalism may not evolve gently into the democratic and responsible capitalism we enjoy today in Europe and the West.
We hope those states will liberalise. We will offer them friendly encouragement to do so, but we know the risks. It is in the interests of our citizens that the 2020 programme succeeds in stimulating the creation of good jobs and rising living standards, and it is in the interests of the free world that the 2020 programme points the way to a stronger economic future for all our citizens.
Mr President, in times of need, you discover who your friends are, as the saying goes. There are 27 governments in the European Union trying - each in its own way - to rescue their own banks and large-scale industries. This has so far resulted in more debt for each individual country and catastrophic savings rates for citizens. The euphemistic wage restraint policy, reducing non-wage labour costs and the privatisation of life risks such as age, family, sickness and desired education have all been mentioned.
The banks are now using the state rescue packages to speculate against the national budgets. The banks have already made more progress than the states. Hypo Real Estate and Commerzbank, which, in Germany, were rescued using billions of euros of taxpayers' money, are right at the forefront when it comes to the business of excessively expensive government bonds in Greece. Taxpayers' money is being used for speculation and this is money from normal, honest wage earners who do not have Swiss bank accounts like those to which the richer people are fleeing.
(Heckling)
Believe me, I find no pleasure in using negative examples from Germany. However, one governing party in Germany is constantly calling for tax relief, while at the same time, the Greek Government is being called on to increase taxes. Who will have to find this money, though? I fear that it will primarily be those who are already finding it hard to make ends meet. Was it not Germany, formerly the world's highest exporter, that years ago separated wage increases from productivity, thus resulting in social dumping?
In ancient Greek theatre, a crisis means an opportunity - yes, the challenge of a turning point. In order to bring about such a turning point, we must demand that a statutory minimum wage finally be put in place. The same work in the same place must receive the same wage. We need harmonisation of tax types within the Union, but above all, we need genuine European regulation and control of the financial markets and a real European economic and finance policy, coordinated on the basis of solidarity, with binding social and environmental targets.
on behalf of the EFD Group. - President of Europe - this long-awaited day. We were told that, when we had a President, we would see a giant global political figure: the man that would be the political leader for five hundred million people; the man that would represent all of us on the world stage; the man whose job was so important that of course, you are paid more than President Obama. Well, I am afraid what we got was you. And I am sorry, but after that performance that you gave earlier... I do not want to be rude, but you know, really, you have the charisma of a damp rag and the appearance of a low-grade bank clerk.
(Protests)
The question that I want to ask and that we are all going to ask is: who are you? I had never heard of you; nobody in Europe had ever heard of you. I would like to ask you, Mr President: who voted for you?
(Loud protests)
And what mechanism - I know democracy is not popular with you lot - what mechanism do the peoples of Europe have to remove you? Is this European democracy?
I sense, though, that you are competent and capable and dangerous, and I have no doubt that it is your intention to be the quiet assassin of European democracy and of the European nation states. You appear to have a loathing for the very concept of the existence of nation states; perhaps that is because you come from Belgium, which, of course, is pretty much a non-country.
(Reactions)
But since you took over, we have seen Greece reduced to nothing more than a protectorate. Sir, you have no legitimacy in this job at all, and I can say with confidence that I can speak on behalf of the majority of the British people in saying: we do not know you, we do not want you, and the sooner you are put out to grass, the better.
As you said, Mr Chair, you would not like to be rude.
I prefer to go ahead. Mr Chair, will you take a blue card question?
Mr Farage, are you willing to apply Article 9 of the treaty to ask to simply leave Europe? That way, you will be happy.
Mr President, I am very disappointed in you, Mr Buzek. It is unacceptable for a group chair to call the President of the European Council a 'damp rag' in this Parliament, rather than offering political criticism.
(Applause)
Mr President, I would expect you to respond to that with a call to order. It is not acceptable for this man to freely trample the dignity of this House underfoot. To Mr Daul, I would like to say that it is not a question of the United Kingdom leaving the EU. It would perhaps be better for Mr Farage to relinquish his mandate if he finds the European Union and the European Parliament so objectionable.
(Applause)
What I said to Mr Farage two months ago I say, again, today: speeches of this kind, which make personal attacks on particular people, are not acceptable in the European Parliament. When I spoke with Mr Farage about this, I pointed this out to him. I would like to say, Mr Schulz, that I have done and am doing just as you suggest.
You may not like what I say, but just consider your behaviour. After the Irish people voted 'no' in a referendum, you said that, by supporting the 'no' vote, our group had opened the door to fascism; you said that we had behaved as a group in the Parliament like Hitler and the Nazis in the Reichstag. We have been called mentally weak by Danny Cohn-Bendit. You know, it has to be... It cannot be one way ...
(The President cut off the speaker)
Mr Farage, I am sorry but it was not a personal statement. We must keep order and all the regulations of our Parliament.
(NL) First of all, allow me to state calmly the fact that we are conducting this debate in this Chamber, in Brussels, in Belgium. In the current economic context, we could describe the country of Belgium as the Greece of the North Sea without any exaggeration whatsoever because this country, Belgium, has, after Greece and Italy, the largest government debt in percentage terms in the whole of Europe. Fundamentally, we are a sick country in Europe and, if I can put it this way, that is in no way a credit to one of the previous speakers, Mr Verhofstadt, former Prime Minister of Belgium. When it comes to fraud and artificially inflating the budget, he could even teach the Greeks a thing or two!
However, let us not get too worked up about that. In particular, let us not claim that we will be able to avert the crisis by running up a higher government debt, the infamous Verhofstadt proposal for a European government loan, which is a bill that somebody will have to foot sooner or later. On the contrary, we have seen, time and again, that it is European decisions that have led us into the crisis, European decisions to throw the Maastricht criteria and the Stability and Growth Pact out of the window all for the sake of appearances, because Europe had to be seen to move forward.
It is also that same Eurocrat obstinacy which is now ramming Turkey's accession strategy down our throats. The economic and geographical reality must now be pushed to one side and European citizens have to pay through the nose for the potential accession of a country which is not even European. The solution is not 'more Europe'. The solution is national responsibility and the obligation of individual Member States to cut their coats according to their cloth.
(NL) President Buzek, President Barroso and, of course, also President Van Rompuy, we are delighted to have you here with us today. Your comments at the beginning of the debate made it clear that you wish to set to work ambitiously, but also that you wish to perform your role as intended in the Treaty of Lisbon. I should like to congratulate you on this in advance.
It is important that you are here in connection with the forthcoming 2020 strategy, because it is crucial for re-establishing Europe's role in the world. Mr President, and here I address President Barroso as well, you know what our priorities are. They centre on a green, social, market economy. This means that our foremost task should be to get small and medium-sized enterprises, as the powerhouse behind our job creation, back on their feet again. We are not talking about just our trade and services here, but also about our European industry, which we have to make competitive again on the world stage. We are also talking about our agricultural sector and high-quality food production, which are also competitive on the world stage. That means that we need SMEs with knowledge, innovation and sustainable technology at their core.
The 2020 strategy must be built on such a foundation. Such a foundation means an exit strategy that will go hand in hand with a strong stability and growth pact and with the necessary reform of Member State governments' spending. Mr President, the old Lisbon Strategy contained too many vague objectives and demonstrated the failure of the open coordination method. Therefore, my question to you is: what specific objectives are you going to bring in to force the Member States, ultimately, to show real commitment to this new strategy, while remaining within the limits of the Treaty of Lisbon when it comes to subsidiarity?
(SV) Mr President, according to the Commission's own figures, 80 million EU citizens are currently living below the poverty line. That is indecent and it is also an obstacle to all other development. At the same time, a man like Mr Farage stands here in Parliament and lets fly with insults at a time when Europe is in crisis and we have a great many important matters to debate. He should be given a time-out and should not be permitted to attend next week's session in Strasbourg. It would be a mild punishment for the behaviour he has exhibited.
Our task now is to produce a new Lisbon Strategy, in other words, EU 2020. In this context, it is important to realise that social cohesion and sustainable development are essential for economic growth. The first society to get away from our dependence on fossil fuels, for example, will take the lead in the creation of new green jobs. However, we need resources if this is to succeed. At least 50% of the funding set aside by the EU and the Member States to get us out of the crisis needs to be invested in a new Green Deal capable of creating these new green jobs. The Seventh and Eighth Framework Programmes must concentrate on research and development relating to renewable energy.
The Commission must also make vigorous efforts to prevent the social exclusion that is currently taking place around Europe and to strengthen the parties of the labour market. In recent years, the EU has rightly begun to be seen as a threat to the trade union movement. This needs to change. A first step would be to revise the controversial Posting of Workers Directive or, as it has come to be known in Europe, the 'Wage Dumping Directive', which is generating so much anger and so much conflict. We have had enough of that here today in Parliament.
Mr President, the aim of EU 2020 should be to free the potential of the European citizen. All too often we forget that our strategies for growth are put in place for the benefit of our citizens and the future of our children.
There is no doubt that the Lisbon Strategy failed when it attempted to include everything. With such a broad agenda, the focus was lost and so were the possibilities to achieve the ambitious goals that were set.
For the 2020 strategy to be more effective, the format needs to be changed into something completely different. The work should be targeted at the few specific areas where the fundamentals of sustainable growth should be addressed.
As the only directly elected body of the EU, and with full codecision powers in place, this Parliament will have its say in the 2020 strategy. In order to ensure legitimacy and openness, the Commission and the Council will therefore be wise to include Parliament in the ongoing work of the 2020 strategy.
Just as openness and transparency are essential for the creation of a citizen's Europe, they are also key instruments in avoiding crises in public finances such as those currently hitting countries across the Union.
Everyone is pointing their fingers at Greece but there are also other Member States that have avoided benchmarking, deceived Europe about their deficits and cheated with their financial statistics. The method of open coordination has turned into a closed collusion and open humiliation.
Remember, what is true for citizens is also true for governments. Freedoms also bring responsibilities. It is now time for governments across Europe to take that responsibility seriously because the problems we face are serious.
(FR) Mr President, ladies and gentlemen, I agree with the idea of reducing the number of goals in the EU 2020 strategy to a limited number, provided that they are at least ambitious. Ambitious, firstly, as regards the reduction of our ecological footprint. Therefore, this is not just about the climate and, from that point of view, returning to the 20% figure is, in our view, far below what is really required. Not even 30% is ambitious.
Next, an ambitious goal concerning the reduction in inequalities: for example, reducing the level of poverty in Europe by 50% by 2020; that certainly would not be a maximum to achieve. An ambitious goal with regard to education, research, development and innovation, and, of course, an ambitious goal with regard to job creation.
These goals, as has already been mentioned, must be measurable and must be binding; whether it is a bonus-malus system or something else matters little, but we need results. However, we will not achieve these results without two absolutely vital ingredients.
The first ingredient is strong market regulations and, from that point of view, Mr Van Rompuy, the developments with regard to financial market supervision and the positions adopted by the Council worry us greatly.
As regards the second ingredient, I would like to stress what Mr Daul said. Indeed, Mr Daul, Member States will have to abandon more of their sovereignty, in particular in the fiscal area. I wonder where the Group of the European People's Party (Christian Democrats) stands on that. Without strong fiscal convergence, we will be unable to bring stability back to our public finances and build our tax system on a sustainable basis. We are thinking of energy, we are thinking, of course, of taxation on financial transactions.
Mr President, I support the direction of the EU 2020 strategy, particularly at this time of economic crisis, and would urge that the EU focus on Europe's existing comparative economic and competitive advantages and use all tools and resources available, particularly in the area of R&D, to create real EU added value.
I would seek for us to prioritise the completion of the single market for services and goods and to take an ambitious approach in creating a single market for innovative research. There should be wide encouragement of research and development both in universities and in private enterprises in Europe so that we can be at the forefront of new sustainable industry and technologies.
We must, however, remain vigilant against legislation that serves to hinder these developmental processes. We need to improve the link between private sector and academic research and work to facilitate the transfer of knowledge into job- and wealth-creating enterprises. As well as improving the availability of finance for innovation, we need to ensure a reduced administrative burden, particularly for SMEs and micro-entities. Following SME-friendly procurement policies and allowing SMEs to participate in public/private partnerships will be a start.
An EU 2020 strategy focused on innovation in areas of existing expertise...
(The President cut off the speaker)
(EL) Mr President, huge unemployment rallies are being held in Greece today by workers in the private and public sectors.
Anger has spilled on to the streets and the workers are indignant in the face of the harsh measures being taken by the Greek Government at the insistence of the European Union, especially the recent European Council at which, instead of taking measures for the benefit of the weak economies, instead of taking measures to put an end to speculation and create an umbrella of economic and social solidarity, instead of accepting that the Stability Pact does not exist and that bringing it back will deepen the recession and instead of accepting that the Treaty of Lisbon has failed resoundingly, the Council is preparing the 2020 European Commission as an expansion and continuation of the treaty.
You are treating Greece as a scapegoat, dictating measures against the workers, who are not to blame for the crisis, that will usher in similar measures for other countries.
The people of Greece and the people of Europe will shortly deal with you as the people of Argentina dealt with the International Monetary Fund.
(LT) It is symbolic that 20 years after the fall of the wall that divided Europe, today we are talking about Europe 2020. Firstly, I would like to approve the fundamental priorities of the Europe 2020 strategy: knowledge and innovation, a society of high employment and a competitive and sustainable economy. I propose that we add two more priorities - infrastructure development and an effective energy policy. While stressing the strengthening of energy security as one of the most important priorities of European energy policy and aiming to ensure the diversification of sources of energy and supply routes, we must not forget the important Rail Baltica and Via Baltica projects which are important not only to Lithuania. I believe that while preparing a new strategy, we must assess the reasons we failed to achieve the goals outlined in the Lisbon Strategy. We must not only set out new strategy goals and tasks, but turn discussions that sometimes last too long into concrete action with precise deadlines.
(ES) Madam President, I believe that this crisis is an opportunity to move forward firmly and with conviction in creating a strong Europe. In this strong Europe, we will probably have to dispense with the expression 'improving coordination', as it means that everything is dependent on the subjects that have to be coordinated and inevitably leads to paralysis and a lack of clarity.
We know that the finances and the public deficits of European countries will suffer until we move towards European financial integration and Eurobonds are issued.
In any case, the European institutions can already take specific action - I will not focus on all the hot air about coordination. On the one hand, we have the European Central Bank for harmonising financial supervision and on ...
(Remainder of speech not available for technical reasons)
(DE) Madam President, Mr Barroso, Mr Van Rompuy, if the 2020 strategy is to succeed it must - unlike the Lisbon Strategy - actually be implemented. In contrast to what previous speakers have said, the goals were not wrong. The main reason for the failure of the strategy was the fact that the Member States did not stick to the rules and fulfil their obligations. Moreover, the Commission was not courageous enough, Mr Barroso. It was not courageous enough in connection with the implementation, in demanding reforms or in executing its own strategy.
With a broad majority, you have a new Commission for your second period of office - I hope that you will improve everything, that you will re-inject dynamism into Europe, that you will promote technology and that we will not only talk about redistribution but that we will compete with the other economic regions of the world. These regions do not ask whether Europeans agree amongst themselves or whether they are implementing new redistribution programmes. They have their own dynamism, and we need to respond to this. That is the task that this strategy must allow us to fulfil.
As yet, only drafts have been tabled and I hope that they will be improved upon, because these drafts seem very much to have a 'carry on as before' mentality. There are no really new approaches. There is not even anything really new from the Council and the new President of the European Council. However, we need this strategy in order to be able to keep up with the rest of the world. For this, new framework conditions need to be defined. We need to think carefully about the climate objectives of the past. We need to promote technology and not continue to put obstacles in its way.
As a collegial body, the Commission is called on not to represent the interests of individual commissioners, but to take a leading role in Europe. You can be certain of our unreserved support. Only then will the 2020 strategy succeed - not with the cowardliness of the governments and the insistence that someone pay for what the relevant partner in Europe does not deal with themselves.
(FR) Madam President, President Barroso, Mr Van Rompuy, I would like first of all to say that, as far as the 2020 strategy is concerned, everyone agrees on the targets. However, the problem our continent has today is that it is emerging from a serious crisis, the characteristics of that being that we have extremely weak, or even negative, growth globally.
This therefore requires political awareness and, for me, that has two goals. Firstly, that of knowing how we organise ourselves politically. In the positions you hold, you have two major responsibilities: to encourage coordination of economic policies - this is absolutely vital - and to set targets with tools to achieve them.
This brings me on to the second goal, which I believe is essential, and, at the same time, it will be a question. To achieve goals in public policy, a budget is needed. Today, Europe is confronted with this dilemma: the Member States have significant deficits and the more significant their deficits, the less they will throw in Europe's common pot. Therefore, we are less able to revive our growth.
How do we solve this dilemma? This is the question I put to you. It depends on two elements. Firstly, what are the guidelines that you will defend when discussing the budgetary perspectives with the Member States? Secondly, are you able to move towards innovations that will allow the European Investment Bank and the European Bank of Reconstruction and Development alike to assume much greater responsibility and - why not? - to enable Europe to borrow to finance this necessity, which is the growth of tomorrow?
(FR) Presidents, after the Lisbon Strategy, we now have the 2020 strategy. Is it a simple name change or a change of direction? I address this in particular to Mr Barroso. While reading your contribution to the informal Council, while hearing you talk today quite rightly of the number of poor in the European Union and of the need to develop financial regulation, I said to myself, Mr Barroso, that it is a pity that you were not a proper President of the Commission over the last few years! Then you would have been able to do everything that you are proposing to us today. Today, you say that it is the crisis that prevented you from doing it, but it is easy to blame the crisis. In the end, every sin can be forgiven, so let us not waste any more time.
I turn therefore with hope to Mr Van Rompuy, firstly to offer him a warmer welcome than the one he was offered previously by one of the other Members - not by the others. It is you we are counting on. It is slightly paradoxical, Mr Van Rompuy, but we are counting on you to relaunch Europe, a proper European community, and you come from a country which knows what the word 'community' means in terms of the general interest.
If you tackle this, you will have the support of this Parliament, and I believe that, as far as the 2020 strategy is concerned, we must not let ourselves be misled by words. If words mean anything, we must, above all, think medium term, think global and think beyond nationalism. I agree with what Mr Lamberts said: right now, the Members of the Council are not giving us a great European perspective on financial supervision. They have both feet on the brakes.
For my part, I therefore propose a single goal, which you actually mention in your own paper for the Council, and that is to have an Economic and Monetary Union in all its forms, to consolidate disciplines and, of course, to consolidate solidarity. It is also to remind the Council that, while there are problems in Greece, they are partly down to the Greeks and partly down to a lack of solidarity.
(DE) Madam President, it is easy to set fine goals. We all do this at the beginning of every year, we set fine goals, but whether they remain a dream, a sermon or whether they become an agenda depends on whether we provide specific answers to the questions of who, what, how, how much and when. That is what we need to see for the Europe 2020 agenda. In my opinion, Mr Daul hit the nail on the head at the beginning of this debate. The question is, are we prepared to renounce national sovereignty in the area of economic policy, or would we rather do without the cohesion of the Union, or without the euro, or without what we have spent decades building up? The alternative is that dramatic. I would also have liked to have heard some clear statements from the representative of the Christian Democratic Union of Germany (CDU), because, as we know, it is the Conservatives in Germany who have so often stood in the way of this.
Madam President, Mr Van Rompuy, Mr Barroso, I would like not only to hear the President of the European Council say, with quiet assurance, that the Council wants to lay down guidelines in this area, but I would also like to see the Commission, together with Parliament, taking on the task of actively and with energy working to produce these guidelines for common European economic governance. In so doing, it should not merely be led by the hand of Mrs Merkel and Mr Sarkozy, but should make a sincere effort to bring Europe together under a common economic policy.
(EL) Madam President, as you are well aware, while we are debating the results of the informal European Council, the entire Greek workforce, down to the last man, is on strike in protest against precisely these measures, against precisely these results. They are protesting about the European Union itself and the policy of the centre-left and centre-right governments unanimously taking anti-grassroots, anti-labour measures purely and simply in order to safeguard the profits of the monopolies.
The European Union, governments and the Commission are trying to terrorise workers throughout the European Union in a bid to make them bow down before the storm of the anti-grassroots measures. However, in this war, the workers are responding with mass strikes, demonstrations and rallies, about which I have heard you say nothing, Mr Barroso, with demonstrations and strikes being organised by the class-conscious trade unions in numerous countries of the European Union.
There is only one answer which the workers can give to the front being put up by the parties of capital, to the European one-way street, to the compromised trade union leaders, to the widespread attack by the government on wages and pensions: a development in their interests.
(IT) Madam President, ladies and gentlemen, there has been a formal show of solidarity with Greece, but in reality, the aim was simply to impose a rigid austerity policy on the Member States of the European Union.
At the closing press conference, Mr Van Rompuy clearly stated that the idea is to establish a kind of dictatorship of the European Union, turning the Council into an imperial junta, with ever greater powers over the Member States.
Before the summit - the Independent revealed - he sent a letter to the Heads of State or Government in which he wrote, in one of the enclosures, that the Members of the Council were responsible for economic strategy within their governments and that they should be responsible for it at EU level too. Whether one calls it policy coordination or economic governance, only the Council is able to formulate and uphold a European strategy. He also added that the European Council is very ambitious, that it wants control and wants to act as a leader, albeit, of course, within the scope of consultation, and that that was why he had proposed that the Council meet each month.
These are imperial designs of the architects of the European Union, and they also feature in a project that is circulating in the corridors of the Commission, which calls for 80% of the EU Member States' debt to become European Union debt.
The campaign for an economic superstate launched in recent days is liable to turn not only Greece but all the 27 Member States of the European Union into protectorates.
(DE) Madam President, the EU has now adopted a post-Lisbon Strategy in which it has been careful not to commit itself to any testable goals at all. Focusing on the green economy will not, in itself, be enough to guarantee the competitiveness of Europe as a centre of production. In my opinion, in addition to a well-functioning energy supply and infrastructure, this will require well-trained workers and not wave after wave of migrant workers flooding the labour market with cheap labour.
If it is necessary to make the national labour markets more flexible, then it must not lead to the transitional periods for the new Member States being lifted by the back door. A time of crisis, in which more and more people are becoming unemployed or having to eke out a living from part-time work or 'one-euro jobs', is not the time for the EU to give new impetus to the existing merciless competition on the labour market.
The European Union should not, as a general rule, employ despotism. It must not immediately withdraw financial aid from structurally weak regions because no reforms have been carried out - not even as a threat. We certainly do not need a new advisory committee to evaluate the goals, which will probably end up on the shelf once again. Instead of more centralism, we need to move the subsidies back to national level. Europe 2020 must not trigger another competition marathon and privatisation exodus. Instead, it must guarantee the prosperity of the citizens of Europe.
The EU has a chance now to gain status as a bulwark against globalisation and this will probably be its only chance.
(IT) Madam President, ladies and gentlemen, President of the Council, you may not be well known, as Mr Farage maintains, but I know that your ideals are deeply rooted in European tradition and culture, and for that I admire and respect you.
Precisely for that reason, may I take the liberty of commenting on your very rational speech by drawing an analogy from the world of football. The vision that you have of your role seems to me to be similar to that of a halfback, of a midfielder who has the job of bringing order to the game for a team which, after the rule changes introduced by the Treaty of Lisbon, may find it harder to score goals, that is, to achieve its objectives.
In the light of this example, I believe that it is up to Parliament to risk more than the other players, to be a striker who continually reinvents the game, taking inspiration from the new rules so as to strengthen the team's attacking ability and to put our hypothetical centre forward - the Barroso Commission - in a position to score.
What will happen if we do not follow this approach, which I wholeheartedly support? We will withdraw into a defensive position and we will score an own goal against the interests of our fellow citizens.
Precisely for this reason, Mr Van Rompuy, I ask you to support the new leading role played by Parliament and to see it not as an obstacle, but as an opportunity. We are all required to rise to this historic occasion, to perform a historic role, a historic task, and I am certain that you are the right man to lead us.
(ES) (Beginning of speech not available for technical reasons) ... If we are talking about the 2020 strategy, we are not only talking about the post-Lisbon strategy, but also about the strategy of recognising the failure to fulfil Lisbon, or to put it more harshly and crudely, the strategy of recognising the failure of Lisbon. It is a strategy that was designed to ensure growth and sustainability, but it has not been fulfilled, because it has not succeeded in ensuring sustainability, from a financial, environmental or social point of view.
From a financial point of view, Europe has constructed the Monetary Union, but it is very far not only from constructing the Economic Union, but even from coordinating economic policy and the fiscal stimuli that should accompany the Monetary Union.
From an energy point of view, a single European policy is still yet to be invented. From a social point of view, all over Europe, there is discontent among workers, unions and the most disadvantaged classes, who are concerned about the sustainability of the model that made us better when it made us Europeans, the very model that has succeeding in ensuring welfare and social cohesion.
In view of the informal Council meeting that was held on 11 February, I would like to ask what commitment the Council, the Commission and all the European institutions want to make in order to strengthen the commitment to the social pact that was mentioned in the speech by the rotating President of the Union for the next six months, the Spanish Prime Minister, José Luis Rodríguez Zapatero?
A social pact that is able to clearly state that this time, Europe is going to make a commitment to financial and environmental sustainability, and also to preserving the social model that made us better when it made us Europeans.
Mr President, Mr Barroso talked earlier on about wanting an ambitious strategy, and it is true that there are parts of the document EU 2020 which are ambitious, but certainly the greenhouse gas emission figure is not ambitious: it is pathetic, and it is not going to get us where we want to go. We should be looking at 40% by 2020. Of course, the issue is not only about climate but also about resource availability and increasing resource efficiency.
There is a lot, as well, that we seem to have seen before in this strategy, not least about economic growth coming through more and more as a goal rather than an indicator. It should not be the goal of a strategy. The EU has many areas where we have tried to decouple growth from transport, energy use, whatever, and it has long been decoupled from jobs. So, can we please not talk as if, somehow, growth is going to deliver jobs?
We also need to be looking not just at reducing poverty but reducing inequalities, because that has known demonstrable benefits, and we need to make sure that our financial institutions do not undermine the ambitious goals that we might put in place.
(DE) Mr van Rompuy, first of all, I would like to thank you for the letter that you sent us. I can tell you that I fully support the principles, values and the direction to take that you set out in the letter. I am pleased that you said today that you want to meet almost on a monthly basis, because it is your job to bring the Heads of State or Government and the Member States back to Europe. The Lisbon Strategy itself was not wrong, but the methods were wrong and the political will was lacking for the objectives to be implemented in the Member States. It must be your job to coordinate the Member States in areas where the powers of the European Commission and the Union are inadequate.
You said very clearly that the market is not enough. Yes indeed, we want a social market economy. The monetary union is not enough. We need political union. The first test for all of us will be the 2011 budget, which will already have to be based on the Europe 2020 strategy. Europe 2020 is not the goal; it is the instrument with which we will do what we need to do in response to the financial and economic crisis. We need more coordination in budgetary policy, fiscal policy, economic policy, research policy and education policy, because we cannot improve our competitiveness with economic goals alone. We therefore need the Small Business Act to be implemented in the Member States. Our motto should be 'small businesses first', because that will create jobs in the regions.
There are three things I would like to see. Mr Barroso, we need a study of the effects of all of the Commission's measures on the real economy, not just on the banking sector. We need a review of our finances which also takes account of demographic changes and the social security and pension systems. We also need a joint package that includes coordination, the excessive deficit procedure, the exit strategy and Europe 2020, so that these do not contradict each other.
(ES) President Van Rompuy, President Barroso, I really like the sound of what I have heard today. I hope that the lyrics will be the same next week, because as we have all understood - as have you - that would mean that we can and must set ourselves objectives, and that we can choose our future.
It would mean that there is no economic determinism, that there is a voice for politics, a voice for citizens, a voice for our future in our own hands. It would mean the economy sets limits for us and provides us with the means, but that the objectives are set by us, and that the economy should be serving society rather than the other way around.
It would mean that, as has been said here this afternoon, we need a long-term strategy, not just a short-term strategy, because I believe that is the lesson we can learn from the past. The lesson we can learn from the past is that we have experienced considerable economic growth, but on the basis of speculation, which has not taken into account justice, fairness, the environment, the future or future generations.
I therefore really hope, President-in-Office of the Council, that next week, we will have documents that contain an ambitious agenda, an agenda that points to sustainability, an agenda that makes economic, social and environmental concerns compatible, because they are interdependent.
I would now like to say a few words about the social dimension of the agenda: that is where the demands, dreams and fears of citizens are manifested, the dreams and fears of those that are within and outside the labour market, of the victims of the arrogance of the financial markets, which has taken control of the real economy and destroyed it.
That is where the hopes lie that we will put an end to this, that we will make a policy for full employment, for quality jobs, for jobs that are inclusive for all, and that we will finally make Europe's objective excellence rather than the fight to lower social standards.
(DE) Madam President, Mr Barroso, Mr Van Rompuy, the crisis in the European economy is so deep that we have to expect very specific proposals in this situation -. specific proposals along the lines of those put forward here by various speakers. European economic governance has been called for in many different ways by Parliament.
Provide a proposal for how the risks relating to the high levels of debt can be distributed so that Greece and other countries are not crushed by high interest rates. Provide a proposal - as called for by the Committee on Economic and Monetary Affairs yesterday - for how we can tackle the imbalances. It is not only the countries with the deficits that need to be penalised and to make changes. Reforms also need to be made in the countries that have excessive surpluses. We need European statistics that are independent and we need to take effective measures to prevent tax competition. Such proposals have been put forward in Parliament. It is now up to you to finally put these things on the table.
(FR) Mr Van Rompuy, Minister, Mr Barroso, ladies and gentlemen, finally, you are with us, President of the European Council, welcome! However, I will begin by reiterating my great disappointment that your first political move was not to come and present yourself to the representatives of the peoples of Europe following 1 December, the date you officially took office.
Like us, Mr Van Rompuy, you are a politician, and politics cannot exist without democracy. The democratic lesson of the French and Dutch referendums of 2005 and of many other peoples, had they been consulted, is that citizens are saying they are not against Europe, but they have the feeling that it is being built without them, and sometimes against them.
It is therefore thanks to Mrs Merkel, who was in your seat in 2007, and to Mr Sarkozy, who had just been elected President of the Republic of France, that citizens were once again placed at the heart of European integration with the Treaty of Lisbon, which created the high office that you hold.
Mr Van Rompuy, you must understand that nothing can be done without the citizens and their representatives, just as our Parliament must understand that nothing can be done without the Member States and hence, the Heads of State or Government.
Let us get to the point: the peoples of Europe are suffering because they no longer understand the huge global disruption going on around them. Your duty is to give meaning to it, to set the course, to convince the European Council that Europe is not a problem, but a solution. Europe does not expose, it protects. Europe does not suffer, it acts.
What is your vision of the world and of the European Union's place in it? Could you tell us what part intergovernmentalism plays in your European strategy, in particular, with regard to the economic governance that we are lacking and the establishment of the External Action Service?
Mr Van Rompuy, the European Union walks on two legs. The Member States and governments and the peoples. We are looking for the head, and you are the head! Moreover, you should not be in the passenger seat, but in the driving seat, and the future of the European Union will depend on your ability to steer the Member States towards a political Union. Thank you for being here, Mr Van Rompuy. You are a man of great quality. Do not fear the peoples and their representatives. Love them and they will love you back.
(IT) Madam President, ladies and gentlemen, in defining the mid-term strategy, the Union will have to take account of the effects of the economic crisis, which is today penalising this part of the world - and other parts too - and, of course, of the shortcomings that gave rise to the modest results of the previous strategy, the 2000 Lisbon Strategy.
The crisis gives us some specific pointers with regard to development and full employment, if we want to incorporate - as I believe is necessary - this objective in our action.
Firstly, regulatory instruments and supervision of the financial system and of the banks are required to ensure that the negative conditions that are severely penalising us today are not repeated.
Secondly, we will need to invest heavily in innovation, research and training, particularly if we want to move towards a green economy. For substantial investment to be possible, however, Europe must equip itself with Eurobonds and with a system of rewards and penalties so that it can achieve its economic objectives. Those are the main shortcomings of Lisbon I.
We will have to introduce uniform redistributive policies with regard to both taxation and pay. Moreover, a coordinated industrial policy is required for sectors in order to protect the historic manufacturing structure of our region of the world. Lastly, we need to reshape and relaunch social dialogue as a force for cohesion and for curbing the dangers of long-term unemployment with which we have to come to terms.
(ES) Madam President, President Van Rompuy, President Barroso - who is not here, but whom I am also addressing - the truth is that it has been very good to see you together and, in my opinion, this is because we have seen that there is a move towards and a focus on what should be the foundations of the common strategy in the next ten years and, in my view, this is extremely important.
What most interested me about the proposal that we have seen in writing and what you have said is that there only need to be a few objectives: only the top-priority objectives; that they need to be tangible, that we need to be able to measure them and they need to be constantly evaluated in order to see whether or not we are making progress in that direction.
I think this is fundamental, and it is a substantial change from the Lisbon Strategy.
I am going to highlight one objective: the internal market. The European internal market was conceived more than 20 years ago. Twenty years later, there is a long way to go before we have a truly internal European market in the majority of sectors. In some cases, this is because they are very new sectors, such as the digital market, but in other cases, there is such a degree of fragmentation and such barriers that we are depriving the European economy of the large-scale framework that it needs in order to be able to really develop all the competitiveness that it needs, which will bring about growth, which, in turn, will bring about employment.
Mr Van Rompuy, Mr Barroso, we need a great deal of political impetus: 'business as usual' can no longer be a tool. We need a great deal of leadership, and you have a big responsibility. You do, of course, have my full support for making this possible.
(DE) Madam President, President of the European Council, Commissioner, ladies and gentlemen, I would like to briefly address two points. Firstly, do we already have a Europe 2020 strategy that promises success? No, as yet, we do not. I will tell you why. If, in the Commission and the Member States, you say that we will first carry out a rapid consolidation of the budgets and then deal with the economy and employment, then this is a miscalculation. If you do not believe us, read the statement issued by the International Monetary Fund yesterday. Private sector demand is a long way from recovery. We are concerned about public investment. If you do not pursue an integrated strategy with specific employment goals at the centre, we will have no chance of dealing with the crisis.
Secondly, do we have an answer to the debt crisis in the countries that are under the most pressure? No, as yet we do not. More than one country has made mistakes. However, if you read the data carefully and listen to the analysts, then you know that at least half of the Greek excesses are the fault of speculators - the speculators that, for five years, the Commission did not want to regulate - the hedge funds. Now we are finally doing that, but what does it actually mean in practice? We need a European monetary fund, a fund to help these countries. We need to be able to offer credit at sensible rates not only outside the euro area, but within it, too, with conditions attached. However, we need to establish a European policy to solve the crisis - and we need to do so now.
(HU) Ladies and gentlemen, as a member of the Trio Presidency and as a Hungarian MEP, I follow with great appreciation the activity of President Van Rompuy for the strong European commitment and faith with which he took on his new duties. It is absolutely true that now is the time to determine how the Presidency of the European Council will operate. I am convinced that Europe, in the throes of a crisis, needs a strong hand and orientation at the helm. It is also a question of credibility for the new programme to avoid the fate of its predecessor, the Lisbon Strategy. I say this also as a member from a previously communist country. In that nook of Europe, there is - perhaps understandably - a natural aversion to bombastic long-term plans.
I have one institutional and one substantive comment. Concerning the institution: we have to decide to whom this strategy is addressed. If it is addressed to EU leaders, then what has been done until now is adequate and the tight schedule is a good thing. However, if we think it is addressed to the citizens of the EU, whom we want to win over to our side, whom we want to work with and not against in shaping a stronger, more competitive Union that delivers more benefits to citizens than it does now, then we must proceed in accordance with the Treaty of Lisbon and honestly involve the European Parliament and, what is more, national parliaments as well. Today's debate is no substitute for dealing with the topic in this House in the usual manner, with the rapporteur's statement, in the committees and the political groups.
As for the substantive comment, the most important goal must be job creation. That must be the starting point for all new strategy. How to accomplish this? We know very little about that at this point. We know this much: fewer priorities, pinpointing bottlenecks, tighter economic policy coordination. That is all fine, but please, take into consideration the following: first, let us not throw out that which has been working well. The EU has been strengthened by the existing community policies, and moreover, it goes against the founding treaties to discard cohesion and agricultural policies that serve well the interests of EU citizens. Secondly, the new strategy is to serve the interests of all regions, not only those of certain companies or countries. Through cohesion, the EU's competitiveness will grow as well. Thirdly, let us tailor the strategy to the countries. That is what will lend credibility to the whole thing.
(EL) Madam President, this is a very interesting debate being held here today on the strategy for 2020, but we all know full well that the informal European Council on 11 February was dominated by the so-called Greek question. We also know that the informal summit culminated in a statement by the Heads of State or Government giving political support to Greece, expressing a readiness to take action to stabilise the euro and pointing out that Greece has not requested any financial support from the European Union.
I should like to take this opportunity to remind the House that the Greek Government and the Greek Prime Minister have repeatedly emphasised that Greece is not asking for money, it is not asking for German or Austrian or Swedish or any other European taxpayer to pay its debts, which it will deal with, which it will limit through its own efforts based on the measures which have already been announced.
While we are on the subject, Mr Verhofstadt, it is not correct that Greece has said that it has provided all the information on the Goldman Sachs bond; it has said that it will provide it promptly. Moreover - I cannot see the President of the European Commission here; I should like to express my perplexity as to why explanations were only requested from the Greek authorities and from Greece about a practice which was applied to saturation point by numerous Member States in the euro area over the ten years from 1998 to 2008, as reported in numerous articles in the foreign press recently.
Greece is not asking for money. It is asking for something else. Something which should be self-evident, not only by reason of its participation in the euro area, but also, more generally, by reason of its participation in the European Union: an expression of political support, solidarity and basic and honest trust. Support not just in words; support which has substance and content and will not be removed and undermined as soon as we are no longer behind closed doors.
Greece is asking for its partners not to do or say anything to fuel speculation and to stop sowing doubt as to whether or not Greece will be able to achieve results with the measures it has announced because, in the final analysis, that would undermine the efforts which the country is making.
We must not bury our heads in the sand. We all know that, through Greece, speculators are targeting the euro area and the euro. So let us take all the measures needed to protect the euro area and the euro.
(Applause)
(IT) Madam President, ladies and gentlemen, I must express my sincere regret, and that of the entire Committee on Agriculture and Rural Development, which I have the honour of chairing, that no reference whatsoever has been made to the agri-food sector in the 2020 strategy.
It is absurd that the Commission's proposed strategy for the next 10 years does not include the central issue of the challenge relating to food security, growth and job retention in rural areas.
Madam President, how can one conceive of a green and sustainable Europe without taking into account that 45% of all European territory is managed by farmers? How can one fail to take into account the nearly 30 million people who work on that territory? These are workers who must be safeguarded and protected. Before we focus on new jobs, we must protect the existing ones.
I would remind you that agriculture provides a whole host of essential services relating to, among other things, food, biodiversity, the landscape and the environment, and these are tasks that are performed for the sake of the social and economic life of rural areas.
The Spanish Presidency has also insisted strongly on the need for a powerful common agricultural policy. I am therefore concerned about this very serious omission, which I hope Parliament will be able to put right.
(FI) Madam President, this is the year of the tiger, and China is an economic tiger.
At the moment, India is a colossal building site, and I think that Indian development will have a huge impact on Europe. It is precisely for this reason that we need a new rhythm, the new beginning that EU 2020 symbolises. We need a common economic policy, an intelligent tax policy and the courage to acknowledge our structural weaknesses: research and product development. These issues have been very well presented here.
I have two questions. How in future are we to monitor the implementation of the Stability and Growth Pact on the basis of this Greek tragedy and the lesson it has taught us? My other question is this: what carrots and sticks are we to employ to enable the EU 2020 strategy to be more successful than the Lisbon tragedy, since the Member States could not care less about it?
(RO) Madam President, President in Office of the Council, I am pleased that you are here with us. I do not understand why the Council is attempting to make a decision in such haste, without any serious consultation with the European Parliament. We need the 2020 strategy as the Lisbon Strategy has not proved to be effective. However, the documents which are going round are general and fail to provide any clear statements referring to the future challenges.
One example is the social aspect. The main social problems in Europe are the increased ageing of the population and the lack of high qualifications for workers.
In these circumstances, allocating less than 2% of GDP to research, development and innovation is a first mistake which needs to be quickly rectified. Research and development could be based on public-private partnerships and on encouraging business people to invest in research laboratories and institutes in order to discourage the brain drain to the United States or Japan.
(SK) I will try to be brief, in order to keep to the limit. I am disappointed that the President of the Commission is no longer sitting here, but I believe that the man responsible for interinstitutional cooperation is sitting here.
As an important step towards making strategy 2020 a success, I would therefore like to speak in particular about how essential it is for the various EU institutions to stop competing against each other and for us to cooperate together in earnest on the instruments without which it will be impossible to achieve the objectives of strategy 2020.
It is, therefore, very important for national egoisms to be genuinely transformed into a sense of national responsibility and also a sense of responsibility at the European level, because unless we address the issue of harmonising social policy and harmonising tax policy as soon as possible, it will not be possible to fulfil the objectives of economic policy or of our common European economy which will turn us into a genuinely competitive region in a globalised world.
Madam President, I am most grateful to President Van Rompuy for describing his job spec, but I still do not quite understand why he is declining to answer my parliamentary question. I would like to ask him to reconsider his approach to the issue of parliamentary questions.
Can I also apologise to President Van Rompuy for the disgraceful performance of Nigel Farage. I guarantee him that the great majority of British MEPs are going to treat him with great respect.
(EL) Madam President, the eyes of the whole of Europe - and not just Europe - have been on Greece recently, as numerous speakers have already said.
Against the backdrop of global economic crisis, it is not, of course, just Greece that has serious economic problems. There are other countries as well, as we all know.
We are witnessing an unprecedented speculative attack which - I am sorry to say - has lately taken the form of slander of the worst form by some of the media.
Be that as it may, you can all be certain that Greece is not bankrupt, Greece is not collapsing. Moreover, our country has never asked for financial support. What it has asked for and is asking for is political support. What it has asked for and is asking for is real proof of solidarity from the other Member States within the framework of European Monetary Union because, in the final analysis, that is what is at stake.
(RO) At the start of the year, the unemployment rate reached 10%, while the deficit has grown in numerous Member States. Europe's citizens are waiting on immediate solutions to the current fundamental challenges: demographic changes and climate change, as well as the economic and financial crisis.
The European Union must invest, as a priority, in creating and preserving jobs in education, health care, agriculture and transport and energy infrastructures. The European Union needs a sustainable energy strategy and a modern, safe and efficient transport infrastructure. We must invest in energy efficiency measures for the benefit of both housing and modernising industrial facilities, thereby enabling us to create more than two million new jobs by 2020.
In addition, reducing polluting emissions means modernising industrial facilities across the European Union and not relocating European industry to third countries. Last but not least, the ageing population and fall in the birth rate necessitate reform to the social systems so that every citizen in the European Union can be guaranteed a decent living.
Member of the Commission. - Mr President, honourable Members of the European Parliament, the session went a little bit over time and the President of the Commission had to leave because of other obligations, but it is an honour for me to answer on behalf of President Barroso and on behalf of the Commission.
I would like to start by thanking you all for a fascinating debate, for many interesting ideas, and for the enthusiasm and support you are showing for the EU 2020 strategy. Without your support, the EU 2020 cannot and will not succeed. I can assure you that the Commission will be very bold; the EU 2020 will put citizens, employment and reduction of poverty at its core and centre. I can also assure you that we have learned the lessons of the Lisbon Strategy and therefore we will focus on a lesser number of targets and we will definitely improve on governance.
At the Commission, we are very much encouraged by the strong interest and what we hope will be strong support from the European Parliament. We are also very much encouraged by the sense of urgency in the European Council where it is very clear that the atmosphere today is very different from that of five years ago when we were discussing the parameters of the Lisbon Strategy.
But we need to do more; we need to get local and regional support for this strategy and, most importantly, we need to get the people behind it. We must make sure that they will not see it as another administrative exercise but that they will see it as an approach on how to improve life in Europe and in their countries and regions. I would like to ask you, honourable Members, to help us with this task. Let us not compete among the institutions, let us cooperate, let us focus on the priorities and let us deliver the concrete results.
In the EU 2020 strategy, we would like to introduce a three-interlocking-pillar system based on a smart, greener and inclusive economy and we would like to build upon these pillars flexible initiatives which would be aimed at the bottlenecks, at the problems which are slowing the European economy, which are blocking it from using its full potential. We would like to focus more on education and training, so that the labour force in Europe will maintain the competitive edge which Europe deserves. We will keep the EU 2020 strategy linked to the stability and growth pact, because a solid fiscal position is key to the economic stability.
We talked much today about Greece and I would like to assure you that there was consensus that the euro area Member States would take determined and coordinated action if needed to safeguard financial stability in the euro area. The Commission will closely work together with Greece and monitor how it implements the recommendations. A mission led by the Commission with the ECB and drawing on the IMF for technical support is now in Athens to assess the need for Greece to take additional measures.
Let me be very clear; we have the tools to safeguard financial stability in the euro area if needed; this involves, in particular, the euro area Members, the Commission and the European Central Bank and we stand ready to put in place a European framework for coordinating the action. But each stage in this process must be allowed to take its course, and it is now for Greece to press on with the reforms and to put the necessary measures in place. I believe that we are ready to take bold action, be it on the EU 2020 strategy or on the situation in Greece.
Mr President, ladies and gentlemen, I am glad that we have had this debate; I am glad that I accepted your invitation to come here, at the very beginning of the process of the 2020 strategy, because the debate has only just begun. We had a debate just recently, on 11 February, we will have a spring Council at the end of March, and we will finalise the 2020 strategy, or the strategy for employment and economic growth, at the end of June. We therefore have a considerable amount of time in which to exchange views and determine the course of action once and for all.
I therefore welcome this European ambition that I have found here this afternoon, and I welcome this sense of urgency that I have encountered this afternoon. There was one speech for which I have nothing but contempt, but I am not going to comment on that further.
As far as the economic strategy is concerned, I will make a distinction between three periods. The first period is the period that we are still in now, in other words, the financial crisis and all its consequences. Allow me to use a different language from what I have heard this afternoon throughout the entire debate. I will explain. I would like to use a language that also reflects what is positive about the European Union, because surprising though it may seem, there are also positive things that have happened recently. We have drawn consequences and learnt lessons from the crisis of the 1930s. We now find ourselves one year on from the major crisis and, in fact, in 2010, we now have positive growth in most countries once more. That did not happen during the 1930s. The crisis actually lasted until the end of the decade.
Why do we have this positive growth now? Because we have taken measures. We have taken measures to save the financial institutions, not because we particularly like them as such, but because, without them, there is no economy. We have conducted an intelligent monetary policy. We have injected liquidity into the economy, something that no one did 70 years ago. For at least 16 countries, we have created a zone of monetary stability, in spite of all the problems. In the 1930s, we had competitive devaluations. We have not had them today. We have conducted a risky budgetary policy using budgetary deficits to stimulate the economy. We did not do what was done in the 1930s, namely restore budgetary equilibrium as quickly as possible. Therefore, we have protected our internal market, which is not perfect. We must improve it, and Mr Monti will provide us with some concrete proposals. However, we have not lapsed back into the protectionism of the 1930s. Therefore, we have learnt some lessons from the major crisis that we have just experienced.
I would even go a step further. It is thanks to the European Union that the G20 was born; we were the ones who took the initiative to create this embryonic world governance. It is the first time that the big powers, new and old, have come together to combat the crisis, in an imperfect way, but we will continue to work along these lines. So Europe, the European Union, should not always be put on the defensive. There are also some very positive things that have been produced.
Now we must leave this strategy, this so-called exit strategy, behind. We have to find a balance between abandoning the budgetary stimuli too quickly and returning, in the medium term, to budgetary equilibrium, which is absolutely necessary to fund our pension system, our social security system and our health care system. So it is a difficult balance that we have to find, and the Stability and Growth Pact provides us with the means to do it, because it does not require an immediate return to budgetary equilibrium. It requires a step-by-step approach, whereby we first reach a stage of 3% and then, in the medium term, budgetary equilibrium. I think that we have conducted and we are continuing to conduct a wise policy.
As far as the Lisbon Strategy is concerned, we know its handicaps, but we must not forget either that the financial and economic crisis has completely disrupted the implementation of the Lisbon agenda. There have, of course, been omissions; I am not going to list them here, they are well known. I will say this, however: we need some major reforms, or important reforms, and these important reforms, at European level and nationally, will demand budgetary choices. It is not by chance - and I have repeated this in the written conclusions that you have read - that we want to link the budgetary discussion, effectively in its legal framework of the Stability and Growth Pact, to economic reforms. This is because, if we say that we need to do more research and development, for example, then we must make provision for that in the national budgets and in the European Union's financial perspective. That means that some budgetary choices will need to be made.
Another consequence of the choices we are making for the Lisbon Strategy is that the goals that we are proposing will not always be soft goals. It so happens that they could be hard goals. This is where it gets difficult. There is, on the one hand, the demand for reforms and, on the other, the implementation of the reforms. I do not say that I have heard it here, but outside this House, at European level, people are demanding hard measures, major reforms, hard reforms, and when people go back to their countries, I see few results of all that. We therefore need a consistent position. It is not just the European Union that will implement reforms. We can encourage them, stimulate them and provide the right framework for them, but it is at national level that a large number of reforms will have to be made, and therefore, it is a matter of demonstrating significant political will, and political commitment is the most important thing.
It is often said that we need more binding measures. However, we should think about this. I have made quite a few proposals, which I believe are more intelligent than binding measures. However, even the Stability and Growth Pact, which contains many binding measures, has failed to put some countries back on track. Therefore, the method is not everything, the method does not resolve everything, and without political engagement, without commitment, the method is worthless.
As for the economic strategy, it is all very well for some to say that we need more constraints. However, as far as economic guidelines are concerned, the Treaty of Lisbon does not make provision for that. I myself did not draw up the Treaty of Lisbon, others did, but it does not provide for any sanctions, penalties, or negative measures as regards the implementation of the economic guidelines. Take a close look at Article 121 so that you are fully aware of this. Political commitment at both European and national level is therefore crucial, and without this political commitment, nothing will be done.
One final word about Greece. I believe that we have sent out the right message. We have conveyed the message of the responsibility of the Greek Government, which must handle an extremely difficult situation, a situation that it inherited. It is taking some brave measures. On 11 February, it told us that if the current measures are not enough to achieve a reduction in the deficit of 4% of GDP in 2010, it would take additional measures. We have made a commitment to carry out more monitoring, not only on the initiative of the European Commission, but also with the help of the European Central Bank and even of experts from the International Monetary Fund. I therefore believe that we really have framed and defined very clearly the aspect of responsibility. If necessary, there is, of course, an element of solidarity. Greece has said that it does not want to use that, but we have provided for two messages: a message of responsibility and a message of solidarity, if necessary.
Naturally, we must draw conclusions from what has happened in Greece in recent years. In the euro area too, we must be more proactive with regard to both data collection and politics itself. This crisis was also a challenge, a challenge in the sense that we must practise the policy of coordination more. In fact, every crisis is a challenge. We must learn lessons from every crisis. Well, we will learn them. In the same way as we learnt lessons from the crisis of the 1930s, we must now also learn lessons from the financial crisis: more regulation, more monitoring of bonuses, a more far-reaching banking policy. However, we must also learn all the lessons from the experience of Greece and others.
Ladies and gentlemen, I believe that I have felt the same ambition in this House; I have felt the same political will to pursue an economic policy and strategy which can cope with the difficulties that we face today. As many of you have said, this is not just the responsibility of one or two people; all the European institutions and all the Member States must assume collective responsibility. Otherwise, we will not save our social model; otherwise, we will lose our position in the world. It is therefore in this frame of mind that I have come to meet you here this afternoon, and it is in this frame of mind that I will continue my work.
(Applause)
Thank you very much, Mr President. It was indeed a great pleasure to have you here with us for your maiden appearance in plenary. In Greece, we have an expression for someone who assumes tough new duties. We say: σιδηροκέφαλος, which means may you have an iron head in order to sustain everything that will fall on it during a difficult course. I think you have exhibited that; if you do not have it, you are developing it. Thank you so much for being here with us.
The economic crisis has left a deep negative imprint on the EU countries' potential for economic growth. We have followed the debates on this topic and seen that attention has been focused on the measures for exiting the crisis and reviving economic growth financially. It is undoubtedly a good idea to tackle the problems in order of severity. However, it is important for us to realise that the situation is no longer the same as it was prior to the crisis. It is actually the economic model which needs to change. It must be based more on innovation and non-polluting energy sources, and focus on people's state of health. We cannot have a dynamic economy unless we have motivated workers. We cannot have a sustainable economy either if we support environmental protection only with half-measures. I believe that in order to restore the potential for economic growth, we need to start with changing the economic model itself, which must focus on what generates innovation and personal motivation. Exiting from the crisis is basically not a problem about economic or fiscal policy.
Europe has already had a lesson, having been unable to implement the goals set out in the Lisbon Strategy and I hope that it will learn from the mistakes that caused the economic and financial crisis. Therefore, in future, I call on you to pay greater attention firstly to the creation of jobs and to create not just any jobs, but try to ensure high quality full employment, taking into account the needs of the labour market and ensuring social inclusion. Secondly, it is very important to fight for gender equality and the abolition of poverty, especially with regard to people in the most vulnerable groups, as they are most affected by poverty during these hard times. I would also like to draw attention to education systems and the importance of acquiring new skills. Since the labour markets of the EU Member States are experiencing dynamic change, it is necessary to ensure that workers have the required skills for future labour markets. Therefore, it is imperative to invest in internal staff training and lifelong learning. We ought to pay most attention to one of society's most severe problems, growing youth unemployment. If young people are not given opportunities to enter the labour market, then there is a danger that Europe will lose a whole generation of young people. At the informal meeting of EU Heads of State or Government on the Europe 2020 strategy on 11 February, the very important matter of governance was raised. Although the European Council is very ambitious in this matter, I would nevertheless call on you to ensure even more active participation by the European Parliament, national parliaments and various Council sectors.
in writing. - (PT) In this debate, those who hold responsibility within the European Union remain far removed from the real problems of citizens. The examples which we continue to find on our visits and in our contact with workers, farmers, fishermen and owners of micro- and small enterprises demonstrate that the approaches and policies of the European Union are only serving to render employment more precarious and to aggravate unemployment and exploitation.
At a time when unemployment figures have topped 23 million and poverty affects more than 85 million people, it is not acceptable to persist with the policies which have caused this situation.
We therefore insist on the need to terminate the Stability Pact and to replace it with a Development and Employment Pact prioritising the creation of jobs with rights and an increase in production.
It is necessary to break with the so-called Lisbon Strategy and instead back a Social Progress Strategy which gives priority to the fight against poverty, supports quality public services and social resources, and promotes equality and women's rights. That means developing a budgetary policy which speeds up the allocation of Community support funds and transfers them more quickly and easily to the Member States...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The EU 2020 strategy can only succeed if the Member States demonstrate sufficient commitment to carrying it out. Besides unequivocal acceptance of national responsibilities, the key to success lies in implementing Community policies with their concomitant resources provided for catching up, regional development and agriculture, which will all contribute to economic growth and job creation. The top-down working method now taking shape, based on the heightened political accountability of prime ministers, also provides stronger guarantees of a successful execution than was the case for the Lisbon Strategy. The 2020 strategy also sets out the next budgetary term's priorities without providing for detailed discussion at present. Consequently, one has to emphasise right now the importance of a common agricultural and cohesion policy for the next seven-year budget beginning in 2014. Without economic, social and territorial cohesion, there is no strong, competitive Europe. Convergence between the regions strengthens Europe's competitiveness.
Ladies and gentlemen, one of the most important challenges facing the EU is the reassessment of the Lisbon Strategy, with the associated fight against poverty and exclusion and the strengthening of social cohesion. The 2020 initiative, which constitutes one of the mainstays of the Spanish-Belgian-Hungarian Trio Presidency, has to respond to the long-term demographic and social challenges facing the continent. This means no less than a rethinking of the European labour market and educational system. In the face of the failure of the present European Employment Strategy, the 2020 programme must indeed create more and better jobs, with primary consideration given to the increased participation of women and disadvantaged groups in the labour market. It is commendable that both the European Commission's agenda and the action plan of the incoming Trio Presidency place emphasis on factors indispensable to the programme's success, such as measures targeting undeclared work, the black economy and early school leavers, as well as improving self-employment conditions. Since socio-economic exclusion is the result of numerous interdependent factors, solutions may come only from a more comprehensive action plan addressing all areas together, rather than from the project-based ideas that have hitherto prevailed. In order to be successful, isolated initiatives must be abandoned in favour of measures that are woven into a balanced policy package that focuses on early interventions and can ensure genuine improvement in each of the true measures of social exclusion reflected in the Laeken indicators.
The current economic crisis is the most severe in recent decades, with its impact being reflected in the reduction by half of growth potential across the EU. This economic decline is also going hand in hand with an increase in the population ageing rate, which is hampering the efforts to help the EU economies recover. Against this backdrop, the 2020 strategy, which is intended to be a continuation of the Lisbon Strategy, must create the conditions required for sustainable growth and fiscal consolidation. In fact, lifelong learning must be much more accessible, with universities being much more open to accepting non-mainstream students. Better correlation between supply and demand and greater labour mobility will provide workers with more opportunities in places where there is greatest demand for their skills. Modern social security and pension systems are required in order to reduce poverty and exclusion. Employment policy must focus on labour market flexibility where employees assume responsibility for their working life through ongoing training, adapting to change and mobility. It is vital to adapt to the current climate of economic crisis and an ageing European population so that we are able to provide a sufficient level of support to people who are temporarily out of work.
I share the sentiments of fellow Members who have raised the issue concerning the absence of agriculture from the EU 2020 strategy. I believe that agriculture is an area which can contribute to the European Union's development and is, at the same time, an important sector because it is at the heart of the European way of life. Last but not least, particular attention must be focused on agriculture because it has been hit extremely hard by the economic crisis. In order to ascertain the extent of the impact, we only need to look at the reduction in real income per agricultural worker, which has reached as much as 35% in some European Union Member States.
in writing. - In line with the opening statement by President Van Rompuy, my intervention is devoted to the implementation of the Lisbon Treaty. While, in theory, the creation of the High Representative's double-hatted position looks good, in practice, given its 'uniqueness', it creates problems unforeseen by the authors of the treaty. In the absence of a deputy, equally double-hatted, the High Representative will more and more have to choose between staying in Brussels and being present, for instance, at the European Parliament, and flying to a foreign capital, where the EU needs equally high representation. Of course, Lady Ashton can 'deputise', but, if she does, it will have to be on an 'ad hoc' basis, at the expense of either the Council or the Commission. And if the 'rotating Presidency' steps back in to restore the balance, we end up with more bureaucracy, rather than less bureaucracy.
Europe 2020 must not repeat the failures of its predecessor, the Lisbon Strategy. The new strategy has been shaped, to a significant degree, by the economic crisis, the effects of which it is going to have to tackle. At the same time, we must make up for our neglect. Since the provisions of the Stability and Growth Pact are so rigorous, how did the EU come to have a deficit of 7% and debt of 80% of GDP? Who is responsible for this? What we most want for the EU is a return to a path of rapid growth, and this is primarily what the strategy should help accomplish. The current provisions of the strategy do not show how to achieve this, nor do they show how to reconcile Europe's social achievements with demographic problems, with the poor performance of the health insurance system or the failing pension and benefits system. Furthermore, what about hours of work? Finally, what about the establishment of a system for the oversight and monitoring of banks and other financial institutions? Or how do we want to increase productivity? We need a new approach to these new challenges.
The priority of the new Euro 2020 strategy is to be a more intelligent and ecological knowledge-based market economy. To achieve this objective, we should, above all, concentrate on strengthening the single market and increasing the free flow of services. The role of the European Community should be to promote entrepreneurship, and also to simplify the registration of businesses by lifting legal and economic barriers. Support, especially for small and medium-sized enterprises, is a significant matter. Lifting the requirement for micro-enterprises to submit annual financial statements and improving access to credit may be important steps in this direction. The results of the Eurobarometer survey on people's entrepreneurial mindset show that the European Union is still behind the United States, but also that over half of young EU residents would like to become entrepreneurs in the next five years. I also think it is important to concentrate on creating economic growth based on knowledge, and on creating a competitive, cohesive and more environment-friendly economy. This is also why we have to pay attention to, and increase spending on, the development and preparation of young people to meet long-term challenges.
The EU should implement a European digital agenda as quickly as possible to contribute to the establishment of a truly single, common market in Internet trade, so that consumers will be able to take advantage of competitive price offers in other Member States and SMEs will be able to operate in the European market unhindered.
The EU 2020 strategy must stand on two pillars. On the one hand, solidarity among Member States which guarantees that no Member State will be left behind in the crisis. On the other hand, Member States also have to show solidarity with the community by faithfully carrying out jointly decided obligations. During the debate on the future of the EU, we should never lose sight of the already functioning policies. Common agricultural and coherence policies are the true results of European integration and symbols of solidarity between Member States and nations. As a Hungarian Member of Parliament and a politician from a new Member State, I consider the new priorities formulated by the European Commission as having equal importance: building a knowledge-based society, fostering innovation, strengthening social inclusion, creation of new jobs and a more resolute stand against climate change within the framework of sustainable development.
The weakening of the previous common policies cannot be allowed to be the price paid for stronger cooperation in the above areas. The food safety guaranteed by the common agricultural policy is becoming ever more important in the 21st century as food and drinking water assume the same strategic significance as oil did in the 20th century. If we really want to strengthen the global competitive position of the EU, we cannot allow certain regions to be left behind because of obsolete infrastructure and poor educational, social and health services. Therefore, there is a continued need for a strong cohesion policy based on solidarity.
The EU 2020 strategy must mark a breakthrough. Otherwise, EU 2020 will be a Lisbon 2, a strategy which will have to be replaced in 10 years' time by another new strategy. EU 2020 must clearly mark the start of the post-Lisbon phase. We must set the priorities for the strategy which we are launching so that the reforms which will be generated by EU 2020 will survive in the medium and long term.
There are three priority areas which must feature in EU 2020 without fail. The first one is active support for SMEs, based on the correlation of Community programmes with macro-economic policies. This approach will guarantee a healthy economic environment for private entities. The second is an education system which prepares the workforce based on the demands of the market. This process will ensure a better employment level in Member States. Finally, the European Parliament must have an increased role. This will allow real information from Member States to be used and prevent the disparities widening between Member States' economies. An EU 2020 strategy organised according to clear priorities will quickly revive economic growth in the EU, especially in the context of the current financial and economic pressures.